1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s preliminary amendment of June 11, 2020 are acknowledged. It is noted that Claims 6-7, 9-15 and 18 are amended. New claim 19 is added. Claims 16-17 are canceled.
3. 	Claims 1-15 and 18-19 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a power supply socket, comprising a switching element located in the power supply socket housing and having an output end and a control end, the output end of the switching element is connected to the conductive member; the control end of the switching element connected to a control end of a control component located in the power supply socket housing to detect the power receiving head, and control the switching element to be turned off when the control component does not detect the power receiving head, arranged as claimed.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831